Erazer, J.~
This case originated before a justice of tbe peace. Tbe complaint filed was a promissory note against the appellants, indorsed by-the payee, whereby they promised to pay him “one hundred & ■£?$.” The first question is, whether this was sufficient as a complaint. "We find no difficulty in solving this inquiry by an affirmative decision. The utmost liberality must, for the purposes of justice, be tolerated iu the pleadings before a magistrate’s court, else every good purpose intended by the creation of that tribunal will be defeated.
A set-oif in favor of one of the makers of the note was pleaded by him, both makers being principals. It was plainly right to sustain a demurrer to it.
The judgment is affirmed, with ten per cent, damages and costs.